Citation Nr: 0110795	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of removal of pterygium in the right eye, currently 
rated as noncompensably disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

In light of the above, the Board finds the medical evidence 
of record with respect to the status of the veteran's 
service-connected residuals of a post operative right 
pterygium is inadequate.  Pterygium is rated for any loss of 
vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034 (2000).  
Although a VA physician examined the veteran's eyes in 
January 1999, he did not discuss the current severity, if 
any, of the veteran's service-connected residuals of a 
postoperative right pterygium.  In other words, although the 
vision in the veteran's right eye has diminished, the VA 
physician did not discuss whether the diminished vision is a 
residual of the post operative pterygium.

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
veteran contends his service-connected disorder has worsened 
in severity, the medical evidence of record is incomplete.  
Therefore, a remand is required for an examination that 
addresses the criteria listed in the VA Ratings Schedule, to 
include 38 C.F.R. § 4.84a, Diagnostic Code 6034.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the disorder at 
issue and all related disability during 
the pendency of this claim.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of all post-
operative residuals of the removal of 
pterygium in the right eye.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Findings for the best 
corrected and uncorrected visual acuity 
should be reported and the examiner 
should specifically note whether any 
decrease in acuity of the right eye is 
attributable to the pterygium or 
residuals of pterygium removal.  The 
examiner should note all the veteran's 
eye pathology and specifically render an 
opinion as to what eye pathology, if any, 
is related to the service-connected post-
operative residuals of the removal of 
pterygium in the right eye.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

5.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated with 
the claims folder.  The application of 
all pertinent diagnostic codes should be 
considered, and all other applicable VA 
regulations should be specifically 
discussed, to include referring the issue 
for assignment of an extraschedular 
rating, in accordance with 38 C.F.R. 
§ 3.321(b) (2000).  

6.  If the action taken is adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case, to include a summary of 
relevant evidence and a citation and 
discussion of applicable laws and 
regulations.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


